Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23rd, 2021 has been entered.
Status of Claims
2.	Claims 1 and 3-5 are currently under examination wherein claims 1 and 5 have been amended in applicant’s amendment filed on March 23rd, 2021. Claim 2 has been cancelled by the applicant in the same amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over KR (20130128731 A).
o in a linear shape (abstract, Fig. 6, paragraphs [0010], [0011] and [0073]-[0075]). The feature as claimed in claim 5 is a process limitation in product claims. Even though claim 5 is limited by and defined by the process, determination of patentability is based on the product itself. KR (‘731 A) discloses grain-oriented electrical steel sheet, which reasonably appears to be identical to the claimed product in the product claims. A rejection based on section 102 of the statute is eminently fair and acceptable. See MPEP 2113. Furthermore, KR (‘731 A) does disclose that the spatters are removed (paragraph [0057]). The ranges of the forsterite calcination layer, the height of the spatters and the groove angle disclosed or suggested by KR (‘731 A) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of 
Response to Arguments
4.	The applicant’s arguments filed on March 23rd, 2021 have been fully considered but they moot in light of the new ground of rejection above.	
Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733

4/22/2021